278 Md. 102 (1976)
358 A.2d 562
ROFRA, INC.
v.
BOARD OF EDUCATION, PRINCE GEORGE'S COUNTY, MARYLAND
[No. 160, September Term, 1975.]
Court of Appeals of Maryland.
Decided June 25, 1976.
The cause was argued before MURPHY, C.J., and SINGLEY, SMITH, DIGGES, LEVINE and ELDRIDGE, JJ.
Gary R. Alexander, with whom were Giordano, Alexander, Haas, Mahoney & Bush on the brief, for appellant.
Paul M. Nussbaum, with whom was Richard E. Ekstrand on the brief, for appellee.
PER CURIAM:
For the reasons stated by Judge Lowe for the Court of Special Appeals in Rofra, Inc. v. Board of Education, 28 Md. App. 538, 346 A.2d 458 (1975), the judgment of that court will be affirmed.
Judgment of the Court of Special Appeals affirmed.
Costs to be paid by the petitioner.